Title: To George Washington from Benjamin Warren, 11 May 1781
From: Warren, Benjamin
To: Washington, George


                        
                            Sir
                            
                                11 May 1781
                            
                        
                        I am compell’d from the distressed Sittuation of my family to solicit of Your Excellency a discharge from the
                            Service; It is with reluctance I quit a Service in which I have been deeply engagd in at the risque of life from the
                            Commencment Of hostilities; It has been the heigth of my ambition at all times to discharge the trust reposed in me with
                            fidelity. & nothing but the tender calls of a Helpless family could have inducd me at this time to make the request
                            I have done. I am Yr Excellencys most humble & devoted Servant
                        
                            Benjamin Warren
                        
                    